DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Summary
This Office Action is in response to the claim set filed on June 16, 2022.
Claims 1-2 have been amended.
Claims 1-2 have been presented for examination.
Claims 1-2 are currently rejected. 

Response to Arguments
Claim Objections
The claims have been amended to overcome the claim objections. Accordingly, the claim objections have been withdrawn.
35 U.S.C. § 112(b)
	The claims have been amended to overcome the 35 U.S.C. § 112(b) rejection. Accordingly, the previous rejection has been withdrawn.
35 U.S.C. § 103
Applicant's arguments filed on June 16, 2022 have been fully considered but they are not persuasive. The Applicant argues:
“However, as is apparent from the description above, the apparatus of Krekel does NOT perform processing of registering a parking position. Thus, processing of predicting a parking position for the vehicle within a parking spot in Krekel [0037] does NOT correspond to the claimed parking position setting processing for temporarily setting a parking position in a registration-planned-region. Therefore, Krekel neither discloses nor suggests the apparatus comprising “an electronic control unit (ECU) including a processor and a memory that stores a program executed by the processor, wherein the ECU is programmed to perform parking assist control including registration mode control and parking assist mode control” and “perform a predetermined processing including parking position setting processing and parking position correction processing as said registration mode control, said parking position setting processing being processing for temporarily setting a parking position in a registration-planned-region where a driver of said vehicle plans to register a parking position.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. Paragraph [0008] of the instant specification describes that the control at registration mode includes setting a parking position in a registration-planned region where a driver plans to register a parking position. As previously cited, Krekel [0037] teaches a predicted (i.e., planned) parking position within a parking spot. Krekel [0057] teaches that parking information may be stored (i.e., registered) in a memory that is associated with an ECU. 
Although Krekel alone does not explicitly teach “perform a predetermined processing including parking position setting processing and parking position correction processing as said registration mode control, said parking position setting processing being processing for temporarily setting a parking position in a registration-planned-region where a driver of said vehicle plans to register a parking position,” Sakakibara teaches using image data or converted image data captured at various vehicle positions and stored (i.e., registered) in the image data storage means for the parking operation (see Sakakibara [0026]).
For these reasons, Krekel in combination with Sakakibara does teach “an electronic control unit (ECU) including a processor and a memory that stores a program executed by the processor, wherein the ECU is programmed to perform parking assist control including registration mode control and parking assist mode control” and “perform a predetermined processing including parking position setting processing and parking position correction processing as said registration mode control, said parking position setting processing being processing for temporarily setting a parking position in a registration-planned-region where a driver of said vehicle plans to register a parking position,” as argued by the Applicant.
The Applicant further argues:
“However, the door sensor(s) of Krekel is used mainly for collecting the door-angle preference(s) from the memory 516 so that the controller 126 can identify door angle preference(s) of the operator for opening the door 108. There is no description in Krekel that the apparatus of Krekel uses the door sensor(s) for a purpose of detecting whether or not a door of said vehicle is in an opening state.
As a result, Krekel fails to disclose or even suggest that "when said parking assist mode control is being performed, discontinue said parking assist mode control at a timing when it is determined based on said door sensor that a status of said door has changed from a closing state to an opening state, and when said parking position correction processing of said registration mode control is being performed, continue said parking position correction processing even when it is determined that a status of said door has changed from a closing state to an opening state".”

The Examiner has considered the Applicant’s arguments and respectfully traverses. As previously cited, Krekel [0029] discloses one or more door sensors to monitor an angle at which the door is opened. To detect an angle at which the door is opened, the door must be in an opening state. The claims merely recite “a door sensor that detects whether a door of said vehicle is in an opening state or a closing state,” to which Krekel explicitly teaches detecting that a door of said vehicle is in an opening state. Therefore, Krekel does teach “detecting whether or not a door of said vehicle is in an opening state,” as argued by the Applicant.
The Office Action dated March 16, 2022 uses Kiriya in combination with Krekel, Sakakibara, and Sakai to teach the claim language referenced above by the Applicant. Kiriya [0045] teaches determining that the automatic parking is completed and in an off state (i.e., discontinued) when the door is detected to change from a closed to opened state. Therefore, Krekel in combination with Sakakibara, Sakai, and Kiriya teaches "when said parking assist mode control is being performed, discontinue said parking assist mode control at a timing when it is determined based on said door sensor that a status of said door has changed from a closing state to an opening state, and when said parking position correction processing of said registration mode control is being performed, continue said parking position correction processing even when it is determined that a status of said door has changed from a closing state to an opening state".”

The Applicant further argues:
“As is apparent from the description above, the apparatus of Sakakibara does NOT perform any control for autonomously moving the vehicle to a parking position. A word "parking assist" in Sakakibara means to assist a driver's parking operation by outputting the bird's eye view data around the current vehicle position on the display means. In Sakakibara, it is the driver not the apparatus (processor) that performs parking operation to a parking position. Therefore, needless to say, the apparatus of Sakakibara does NOT perform processing of registering a parking position, either.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The primary reference, Krekel, explicitly teaches an autonomy unit to perform park-assistance. Sakakibara supplements the deficiencies of Krekel by teaching park-assistance using display means (see at least Sakakibara [0028]). Sakakibara is analogous art as it pertains to parking assistance and may be combined with the teachings of Krekel. The “target parking space” disclosed at least in Sakakibara [0037] indicates that there is a registered planned region where a driver plans to register a parking position. Therefore, Sakakibara does teach registering a parking position. 
Furthermore, with regard to the “autonomously moving the vehicle to a parking position” argument made by the Applicant, Krekel explicitly teaches an autonomy unit to perform autonomous controls to park the vehicle into a parking spot (see Krekel at least [0002]). As Krekel is the primary reference and teaches this feature, Sakakibara is not required to teach this feature as Krekel is not deficient in teaching the automatic parking. 

The Applicant further argues:
“Therefore, the claimed apparatus is different from the apparatus of Sakakibara in that the alleged parking position correction processing in Sakakibara is performed by moving the vehicle, but in claim 1 the parking position correction processing is moving the position of the parking position display frame displayed on the display under the vehicle stopped state in the parking position.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. Sakakibara [0022] teaches that the bird-eye view image consists of an area completely surrounding the vehicle at its present location, and Sakakibara [0037] teaches that the vehicle is moving toward a parking space. By moving the vehicle, the current frame of parking position display frame display is moved.
	Regarding the claim limitation “…said parking position correction processing being processing for allowing said driver to move a position of a parking position display frame displayed on said display, said parking position display frame indicating said parking position and thereby to correct said parking position under a vehicle stopped state in said parking position,” it is unclear how the driver may correct said parking position while under a vehicle stopped state in said parking position by merely moving a parking position display frame displayed on said display. Appropriate clarification and correction are required.
For these reasons, the Examiner maintains the 35 U.S.C. § 103 rejection. The reference citations have been restructured for additional clarification.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on August 5, 2022 and August 18, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…said parking position correction processing being processing for allowing said driver to move a position of a parking position display frame displayed on said display, said parking position display frame indicating said parking position and thereby to correct said parking position under a vehicle stopped state in said parking position.” It is unclear how the driver may “correct said parking position” while “under a vehicle stopped state in said parking position.” Appropriate clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Krekel et al. (U.S. Patent Application Publication No. 20200086850) in view of Sakakibara et al. (U.S. Patent Application Publication No. 20070057816) in view Sakai et al. (U.S. Patent Application Publication No. 20220009552) in view of Kiriya (U.S. Patent Application Publication No. 20150375741) further in view of Lin (Patent ID No. CN108622082A).

Regarding claim 1, Krekel teaches the parking assist apparatus comprising:
an imaging apparatus configured to take an image of a surrounding of a vehicle;
Krekel [0005] discloses “In some examples, the range-detection sensor includes at least one of a camera and a proximity sensor to monitor a surrounding area. In some examples, the door sensor is to collect a door-angle measurement each time the occupant opens the door.”
an electronic control unit (ECU) including a processor and a memory that stores a program executed by the processor, wherein the ECU is programmed to perform a parking assist control including a registration mode control and a parking assist mode control;
Krekel [0002] discloses “Some vehicles include park-assist features in which the vehicle autonomously and/or semi-autonomously controls motive functions of the vehicle to park the vehicle into a parking spot.”
Krekel [0057] discloses that the machine readable instructions for the park-assist functions (depicted in Fig. 6) may be stored in memory, such as memory 516 as depicted in Fig. 5, provided below. Fig. 5 also depicts an ECU that may contain a memory (see Krekel [0054]). Krekel [0048] discloses that the park-assist controller is incorporated into an ECU.
The Examiner notes that storing parking data involves registering data.

    PNG
    media_image1.png
    531
    835
    media_image1.png
    Greyscale

Krekel [0037] discloses “…the park-assist controller 126 predicts the maximum angle 302 based on (i) a width of the parking spot 202, (ii) location(s) of nearby object(s) (e.g., the vehicle 204, the vehicle 206), (iii) a predicted parking position of the vehicle 100 within the parking spot 202, (iv) a width of the vehicle 100, (v) a position of the door 108 relative to the body of the vehicle 100, and/or (vi) a length of the door 108.”
and a door sensor that detects whether a door of said vehicle is in an opening state or a closing state;
Krekel [0029] discloses “Further, the vehicle 100 includes one or more door sensors to monitor an angle at which the door 108 is opened. In the illustrated example, the vehicle 100 includes a door-angle sensor 110 and a camera 112 to monitor an angle of the door 108. For example, the door-angle sensor 110 (e.g., a potentiometer) is positioned near a hinge of the door 108 to detect an angle at which the door 108 is opened.”
The Examiner notes that detecting the angle that the door is opened indicates detecting that the door is opened or closed.
Krekel [0040] discloses “…the door sensor is configured to collect a door-angle measurement each time the park-assist controller 126 has identified that the occupant 106 is opening the door 108.”
Krekel does not explicitly teach:
a display configured to display the surroundings of said vehicle based on a capture image obtained by said imaging apparatus;
wherein, said ECU is programmed to: perform a predetermined processing including parking position setting processing and parking position correction processing as said registration mode control, said parking position setting processing being processing for temporarily setting a parking position in a registration-planned-region where a driver of said vehicle plans to register a parking position
said parking position correction processing being processing for allowing said driver to move a position of a parking position display frame displayed on said display, said parking position display frame indicating said parking position and thereby to correct said parking position under a vehicle stopped state in said parking position, and registering a corrected parking position as a registered parking position in association with feature points already extracted from a captured image including said registration-planned-region,
perform a predetermined processing including parking assist processing as said parking assist mode control, said parking assist processing being processing for detecting at least one of said feature points from a captured image including said registered parking position and thereby calculating said registered parking position. and performing either one of control for automatically parking said vehicle in said calculated registered parking position or control for assisting in parking said vehicle in said calculated registered parking position,
when said control at parking assist mode is being performed, discontinue said parking assist mode control at a timing when it is determined based on said door sensor that a status of said door has changed from a closing state to an opening state, and
when said parking position correction processing of said registration mode control is being performed, continue said parking position correction processing even when it is determined that a status of said door has changed from a closing state to an opening state.
Krekel in combination with Sakakibara teaches:
a display configured to display the surroundings of said vehicle based on a capture image obtained by said imaging apparatus;
Sakakibara [0009] discloses “…display means for displaying an image in accordance with the image data, the method comprising the steps of generating bird's eye view data representing an image of an area around a current vehicle position, the image being in the form of a bird's-eye view, i.e. as viewed from above the vehicle, based on the image data stored in the image data storage means, and displaying that image within the vehicle.”
wherein, said ECU is programmed to: perform a predetermined processing including parking position setting processing and parking position correction processing as said registration mode control, said parking position setting processing being processing for temporarily setting a parking position in a registration-planned-region where a driver of said vehicle plans to register a parking position, and
Sakakibara [0061] discloses “The controller 3 includes a CPU (not shown) and is mainly responsible for execution of each of various control processes in accordance with various programs such as a route guidance program, a parking assist program, etc. stored in the ROM.”
Sakakibara [0026] discloses “In the parking assist apparatus, using image data or converted image data captured at various vehicle positions during the parking operation and stored in the image data storage means, bird's eye view data representing a bird's eye image of an area nearby the vehicle and a mark indicating the current vehicle position are displayed on the display means when the parking operation is stopped.”
The Examiner notes that storing the image data used for parking assistance indicates a registration of a parking position.
said parking position correction processing being processing for allowing said driver to move a position of a parking position display frame displayed on said display, said parking position display frame indicating said parking position and thereby to correct said parking position under a vehicle stopped state in said parking position, and registering a corrected parking position as a registered parking position in association with feature points already extracted from a captured image including said registration-planned-region,
Sakakibara [0022] discloses “…bird's eye view data which represents a bird's-eye view image of an area completely surrounding the vehicle at the present position…”
Sakakibara [0028] discloses “In the parking assist apparatus, when the direction of travel of the vehicle is changed from the current direction, it is determined that the parking operation has been stopped, and the bird's eye view data is displayed. The displayed bird's eye view is useful for the driver either to confirm that the vehicle is properly positioned or to redo the parking operation if the vehicle position is not correct.”
The Examiner notes that redoing the parking operation is analogous to the driver correcting the parking position.
Sakakibara [0037] discloses “…when the vehicle is moving in reverse toward a target parking space, composite data is output which represents an image of the rear end of the vehicle and a nearby area behind the vehicle including an area in the current blind spot of the camera unit. This makes it possible for the driver of the vehicle to perform the parking operation while viewing an image of white lines or the like displayed on the screen to determine whether the vehicle is correctly moving toward a target parking space. Note that even white lines or the like in the current blind spot of the camera unit are also displayed on the screen.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking operation disclosed in Krekel to incorporate parking position correction by a driver, as taught in Sakakibara, in order to provide high precision of the vehicle position with respect to the target parking space (Sakakibara [0031]-[0034]).

Krekel in combination with Sakakibara and Sakai teach:
perform a predetermined processing including parking assist processing as said parking assist mode control, said parking assist processing being processing for detecting at least one of said feature points from a captured image including said registered parking position and thereby calculating said registered parking position, and performing either one of control for automatically parking said vehicle in said calculated registered parking position or control for assisting in parking said vehicle in said calculated registered parking position,
Sakai [0034] discloses “…when the three-dimensional position is reprojected onto the then captured image 20, in the captured image 20 and the image feature point extracted from the captured image 20. Then, the position correction unit 15 repeatedly corrects the three-dimensional image feature point and the position of the driver's own vehicle so as to reduce the calculated position error and outputs the corrected position of the driver's own vehicle, which is finally obtained, to the route regeneration judgment unit 16 and the automatic parking system 50.”
Sakai [0036] discloses “Then, the automatic parking system 50 generates a parking route from the current position of the driver's own vehicle to the set parking position and controls the driver's own vehicle to cause the driver's own vehicle to move autonomously to the parking position along the parking route.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krekel and Sakakibara to incorporate the use of feature points from a captured image to perform automatic parking, as taught in Sakai, in order to enhance the accuracy in estimating the position of the vehicle moving autonomously along a parking route (Sakai [0007]).

Krekel in combination with Sakakibara, Sakai, and Kiriya teach:
when said control at parking assist mode is being performed, discontinue said parking assist mode control at a timing when it is determined based on said door sensor that a status of said door has changed from a closing state to an opening state, and
Kiriya [0045] discloses “The parking completion determination unit 41a determines whether the parking of the vehicle 2 is completed. When the parking completion determination unit 41a detects an off state of a JO signal output from an IG switch 21 (that is, when an IG signal is not output), the parking completion determination unit 41a determines that parking is completed… The parking completion determination unit 41a may determine that parking is completed when the closing of a vehicle door is detected after the vehicle door is opened, in addition to detecting an off state of the IG signal.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krekel, Sakakibara, and Sakai to incorporate discontinuing the parking assistance upon the opening of a door, as taught in Kiriya, because the closing of the vehicle door after the opening thereof indicates that the user de-boards the vehicle, and it can be determined that the user has no intention of driving the vehicle for parking any more (Kiriya [0045]).

Krekel in combination with Sakakibara, Sakai, Kiriya and Lin teach:
and when said parking position correction processing of said registration mode control is being performed, continue said parking position correction processing even when it is determined that a status of said door has changed from a closing state to an opening state.
Lin Page 1 Lines 45-51 disclose “Adjusting the vehicle in the parking position model according to the obstacle information in the parking space, the door to be opened, and the opening angle preset by the door, to obtain an adjusted parking position model; and recalculating the parking path of the vehicle according to the adjusted parking position model and the vehicle information and the obstacle information, and obtaining an optimized parking path; controlling the vehicle to enter the parking space according to the optimized parking path.”
The Examiner notes that adjusting the vehicle in the parking position model is correcting the parking position.
Lin Page 2 Lines 23-24 disclose “An information acquisition module, configured to acquire vehicle information of the vehicle, parking space information, and obstacle information in the parking space.”
The Examiner notes that acquiring parking information indicates registering parking data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krekel, Sakakibara, Sakai, and Kiriya to incorporate continuing the parking position correction even when it is determined that the status of the door has changed from a closed state to an opened state, as taught in Lin, so the driver may more accurately gauge the position of the car, via the open door, relative to the parking space.

Regarding claim 2, Krekel in combination with Sakakibara, Sakai, Kiriya, and Lin teaches the parking assist apparatus according to claim 1, wherein Kiriya teaches:
when registration-mode-other-processing which is processing other than said parking position correction processing among said control at registration mode is being performed, said controller is configured to discontinue said registration-mode-other-processing at a timing when it is determined that a state of said door has changed from a closing state to an opening state. 
Kiriya [0045] discloses “The parking completion determination unit 41a determines whether the parking of the vehicle 2 is completed. When the parking completion determination unit 41a detects an off state of a JO signal output from an IG switch 21 (that is, when an IG signal is not output), the parking completion determination unit 41a determines that parking is completed… The parking completion determination unit 41a may determine that parking is completed when the closing of a vehicle door is detected after the vehicle door is opened, in addition to detecting an off state of the IG signal.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krekel, Sakakibara, Sakai, and Lin to incorporate discontinuing the parking assistance upon the opening of a door, as taught in Kiriya, because the closing of the vehicle door after the opening thereof indicates that the user de-boards the vehicle, and it can be determined that the user has no intention of driving the vehicle for parking any more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662  
                                                                                                                                                                                                      /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662